DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “the wall portion”, which seems to mean “non-magnetic body.”  Appropriate correction is required.

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the specific limitations of “a coil (30) extending in a first direction (Y-axis); a magnetic member (20) inside the coil (30) and in which a Barkhausen effect occurs; a magnet (40) outside the coil (30) and in a vicinity of the magnetic member (20); a first elastic member (51) fixed to the magnet (40); … and the magnet (40) includes different magnetic poles (41, 42) alternately arranged side by side in a second direction (X-axis) orthogonal to the first direction; … the magnet (40) moves in the second direction relative to the casing (11) in association with expansion and contraction of the first elastic member (51),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    629
    518
    media_image1.png
    Greyscale

The closest prior art Oba (JPH 3-250520) discloses a coil (33) extending in a first direction and a magnet (4) extending in a second direction orthogonal to the first direction, but fails to teach Barkhausen effect to occur within a magnetic member inside the coil when the magnet moves due to a first elastic member (6), to generate power.

    PNG
    media_image2.png
    468
    432
    media_image2.png
    Greyscale

Claim 14-24 are allowable for depending upon claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834